Citation Nr: 1611013	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-03 140	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from March 26, 2007 to July 8, 2012 for right chondromalacia of the patella. 

2.  Entitlement to an initial rating in excess of 20 percent from July 8, 2012 for right knee torn meniscus (previously rated as right chondromalacia of the patella).  

3.  Entitlement to an initial rating in excess of 10 percent for left chondromalacia of the patella. 

4.  Entitlement to an initial rating in excess of 10 percent from March 26, 2007 to July 8, 2012 for right knee instability.  

5.  Entitlement to an initial rating in excess of 10 percent from March 26, 2007 for left knee instability.  




REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from July 11, 1989 to December 27, 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for right chondromalacia of the patella and left chondromalacia of the patella, assigning noncompensable ratings for each, effective March 26, 2007.  In a November 2009 Decision Review Officer (DRO) decision, a 10 percent rating was granted for the right chondromalacia of the patella and a 10 percent rating was granted for the left chondromalacia of the patella, both effective June 12, 2009.  The Veteran continued his appeal for higher ratings for the periods before and after June 12, 2009.  In January 2014, the Veteran testified at a videoconference hearing that was held before the undersigned; a transcript of the hearing has been associated with the claims file.  

In a June 2014 decision, the Board granted an additional issue on appeal, namely, service connection for bilateral hammertoes; the Board also remanded the case to the RO for further development of six other issues on appeal.  Two of those issues - 

service connection for sciatic nerve disability and bilateral tinea pedis - were subsequently granted in a November 2015 DRO decision; thus, they are no longer before the Board.  As to the remaining issues on appeal, the DRO decision in November 2015 granted the following:  a 20 percent rating for right knee torn meniscus (previously rated as right chondromalacia of the patella) was assigned effective July 8, 2012; service connection for right knee instability was granted along with a 10 percent rating from March 26, 2007 to July 8, 2012; service connection for left knee instability was granted along with a 10 percent rating from March 26, 2007; an initial 10 percent rating for right chondromalacia of the patella was assigned from March 26, 2007 to July 8, 2012; and an initial 10 percent rating for left chondromalacia of the patella was assigned from March 26, 2007.  The case was thereafter returned to the Board.  


FINDING OF FACT

Prior to the promulgation of a decision in the matters, the Board in December 2015 received the Veteran's statement in which he expressed that it was his intent to withdraw his appeal seeking higher ratings for right chondromalacia of the patella, right knee torn meniscus, left chondromalacia of the patella, right knee instability, and left knee instability; there is no question of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

With regard to the following matters, the criteria for withdrawal of an appeal by the Veteran are met, and the Board has no further jurisdiction:  an initial rating in excess of 10 percent from March 26, 2007 to July 8, 2012 for right chondromalacia of the patella; an initial rating in excess of 20 percent from July 8, 2012 for right knee torn meniscus (previously rated as right chondromalacia of the patella); an initial rating in excess of 10 percent for left chondromalacia of the patella; an initial rating in excess of 10 percent from March 26, 2007 to July 8, 2012 for right knee instability; and an initial rating in excess of 10 percent from March 26, 2007 for left 


knee instability.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matters. 

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, an appeal must be withdrawn in writing, and an appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. §  20.204.  

In a statement received by VA in December 2015, the Veteran expressed his intent to withdraw his appeal seeking the following:  an initial rating in excess of 10 percent from March 26, 2007 to July 8, 2012 for right chondromalacia of the patella; an initial rating in excess of 20 percent from July 8, 2012 for right knee torn meniscus (previously rated as right chondromalacia of the patella); an initial rating in excess of 10 percent for left chondromalacia of the patella; an initial rating in excess of 10 percent from March 26, 2007 to July 8, 2012 for right knee instability; and an initial rating in excess of 10 percent from March 26, 2007 for left knee instability.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed.

ORDER

The appeal seeking an initial rating in excess of 10 percent from March 26, 2007 to July 8, 2012 for right chondromalacia of the patella; an initial rating in excess of 20 percent from July 8, 2012 for right knee torn meniscus (previously rated as right chondromalacia of the patella); an initial rating in excess of 10 percent for left chondromalacia of the patella; an initial rating in excess of 10 percent from March 26, 2007 to July 8, 2012 for right knee instability; and an initial rating in excess of 10 percent from March 26, 2007 for left knee instability, is dismissed.



		
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


